Title: From George Washington to Benjamin Lincoln, 23 April 1782
From: Washington, George
To: Lincoln, Benjamin


                        
                            Dear SirHead Quarters 23d April 1782.
                        
                        I have to acknowledge the Recipt of your Favor of the 10th instant—inclosing the Resolves of Congress respectg the Pay Master Genl & Department.I never had in Idea when we conversed on the Subject of Contingencies in the Army, & Warrants being drawn by the Commander in Cheif for their payment, that it was to have a Retrospect beyond the Commencement of the present Campaign, or that it was to extend to all the Contingencies which might happen in the various Departments of the Army—If this is to be the Case, I may at once sett myself Down as an Auditor of Accounts, & find full Employ—I imagine Accounts of that Nature are still numerous in the Hands of Officers for almost every Campaign of the War—My Idea extended only to checkg the Expences of Officers who on extraordinary Occasions, were employed out of the particular Line of their Duty, & would need perhaps to be furnished with Money for their Purpose—& for Secret Services & other Contingencies which fall immediately under the Direction of the Commander in Chief—I beg this Duty, may not look back beyond the period of the 1st Janry 1782.On these principles & thinkg Lieut. Wheatons Vouchers are not so compleat as they ought to be—I have returnd his papers to you again. I am &ca
                        
                            G. W.
                        
                    